The opinion of the court was delivered by
DeBlanc, J.
Mrs. Sarah Gaines claims from the succession of Jose Martinez Del Campo the sum of $5400.
1st. Eor the use and rent of her household furniture, effects useful and ornamental, utensils, bed, beddings, etc., by the deceased and for attending and managing his domestic and household affairs (keeping house for him) from March 1st, 1873, to March 1st, 1876, at $100 per month....................................................... $3,600
2d. To constant services rendered by nursing and taking care of the deceased in his old age and Illness, say twelve months preceding his death, at $5 per day.......'...................... 1,800
Total $5,400-
*246The defense is:
1st. A general denial.
2d. That the deceased occupied a furnished room in plaintiff’s house, and the plaintiff being unable to maintain herself, he, in kindness paid her rent and maintained her family to an extent largely exceeding the benefits received by him, and were an account now taken, the plaintiff would be largely indebted to him.
3d., Prescription.
Defendant pleads, in general terms, “the exception of prescription”— but, of the many prescriptions known to our laws, which did he intend to invoke? We are not informed, and — in its form — that plea is so vague and so indefinite, that — to sustain the exception — we would have to supply the plea itself, and infer which prescription is relied on. This we can not do.
15 L. 550. 21 A. 396 — 671.
There remains to be determined but a question of facts, and — in this case — it is, by far, the most difficult one. It is in evidence that Del Campo lived like a man of means, but the extent of his means at and before his death is not shown. The inventory of his estate was — for that purpose — introduced in the lower court, but was not copied in the transcript. As however, neither the plaintiff, nor the representative of Del Campo’s succession complains of that omission, they must both consider it as unnecessary to a proper decision of this controversy.
Del Campo lived in a house rented by himself, furnished and1 kept by Mrs. Gaines, who washed and cooked for him. He was an old man, but went regularly to his business from 9 o’clock in the morning until 4 in the afternoon. One of his intimate friends, Justo Garcia, y Leon testified that Mrs. Gaines treated him like a child; she wa§ near him day and night; he could not use his hands; she had to dress him in bed, put on his drawers, socks, pants and shoes, and to render other and fulsome services which — however calculated and interested they may have been— should be rewarded.
It is not improbable that — for that constant care, those indefatigable attentions, Mrs. Gaines expected to be compensated by a gift, a legacy proportionate to her important services and the presumed wealth of Del Campo; but that not unreasonable expectation, and — though not unselfish — her hesitation to present any account to the deceased, did not ■destroy her right to recover a just compensation from his succession.
7 A. 207:
Del Campo never gave a cent to Mrs. Gaines; he would not allow her to take and keep boarders. Of those she had when he came to the house occupied byher,’only one remained; that one paid to her the price •of his board. She told y Leone that the deceased gave her no money: *247he answered that Martinez was a gentleman, that he would not forget her. She applied to himself, and he, as his friend, left her under the impression that she would be remembered and rewarded. His generous intention or deceitful promise is now in the grave.
Our attention was arrested by defendant’s answer, and — for a moment — we could not refrain from suspecting Mrs. Gaines’ post mortem demand, but the evidence preponderates in favor of the demand, and •does not sustain the allegations of the answer. Eor rent of her furniture, washing, cooking, nursing and services of every description during the space of three years, the judge of the lower court, who heard and— it may be — knew the witnesses, has allowed plaintiff a fraction over two ■dollars and thirty cents a day. It is not too much.
The judgment appealed from is affirmed with costs.